UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 97-30112

                         (Summary Calendar)
                          _________________


          BOBBY JOE MUNDAY,


                                 Plaintiff-Appellant,

          versus


          H.B. ZACHRY COMPANY,


                                 Defendant-Appellee.



          Appeal from the United States District Court
              For the Western District of Louisiana
                           (95-CV-2079)


                        September 5, 1997
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Bobby Joe Munday appeals the district court’s grant of summary

judgment in favor of defendant H. B. Zachry Company (“HBZ”) in his

action under the Louisiana Age Discrimination in Employment Act

(LADEA), La. Rev. Stat. § 23:971 et seq.      We affirm.



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                     I

      HBZ,   an    industrial   maintenance   contracting     and   building

company, hired Bobby Joe Munday in January 1991, when Munday was

fifty-five years old.       Munday initially worked as safety manager

for HBZ in Borger, Texas. In February 1994, HBZ transferred Munday

to DeRidder, Louisiana, where he served as safety manager at the

Boise Cascade plant.

      According to the summary judgment record, HBZ became concerned

about the accident rate at the DeRidder plant and concerned about

Munday’s     job   performance,    specifically    with    regard   to   the

maintenance of required safety documentation.             In his affidavit,

Munday’s supervisor averred that he transferred Munday to Indiana

to teach training classes so that the safety records under Munday’s

supervision could be investigated and analyzed. HBZ maintains that

as a result of this investigation and the supervisor’s evaluation

of Munday’s job performance, Munday was fired in August 1995.

Munday was fifty-nine years old at the time of his termination.

HBZ   replaced     Munday   with   Darren     Melancon,    the   individual

responsible for the investigation and evaluation of Munday’s safety

records.     Melancon was under the age of forty when he assumed

Munday’s position.

      Munday filed suit against HBZ in state court, alleging that

HBZ terminated him because of his age, in violation of the LADEA.

HBZ, a Texas corporation with its principal place of business in

Texas, removed the case to federal court on the basis of diversity

                                    -2-
of citizenship.    28 U.S.C. § 1332(a) & 1441(a).           HBZ filed a motion

for summary judgment on the ground that Munday could not make a

prima facie showing of age discrimination, or, in the alternative,

that Munday could not satisfy his ultimate burden to show that

HBZ’s proffered nondiscriminatory reasons for Munday’s termination

were pretextual.

     The district court ruled that Munday had established a prima

facie case; however, the court granted HBZ’s motion for summary

judgment on the second ground, finding that Munday had failed to

submit any summary judgment evidence to establish that HBZ’s

proffered reasons for his termination were a pretext for age

discrimination.      Munday filed this timely appeal.



                                       II

     Munday argues on appeal that the district court erred in

granting HBZ’s motion for summary judgment because there are

genuine   issues   of    material    fact     with    respect   to   HBZ’s   true

motivation in terminating him.              We review the district court’s

grant of summary judgment de novo.                EEOC v. Texas Instruments,

Inc., 100 F.3d 1173, 1179 (5th Cir. 1996).                Summary judgment is

appropriate   only      “if   the   pleadings,       depositions,    answers   to

interrogatories,      and     admissions     on   file,   together    with     the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as


                                      -3-
a matter of law.”    Fed. R. Civ. P. 56(c).    We view the evidence in

the light most favorable to the nonmovant.      Nichols v. Loral Vought

Sys. Corp., 81 F.3d 38, 40 (5th Cir. 1996).

                                      A

     The LADEA provides in pertinent part:

     A. It is unlawful for an employer to:
     (1) Fail or refuse to hire, or to discharge, any
     individual or otherwise discriminate against any
     individual with respect to his compensation, terms,
     conditions, or privileges of employment because of such
     individual's age.

La. Rev. Stat. § 23:972(A)(1).        The LADEA is modeled after and is

identical to the federal Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. §§ 621-634.       Taylor v. Oakbourne Country Club,

663 So.2d 379, 383 (La. Ct. App. 1995); Harris v. Home Sav. & Loan

Ass’n, 663 So.2d 92, 95 (La. Ct. App. 1995), writ denied, 664 So.2d

405 (La. 1995).      There is little case law in Louisiana offering

guidance to the substantive provisions of the LADEA; therefore, we

look to case law interpreting the federal ADEA for guidance.

Taylor, 663 So.2d at 383; Lloyd v. Georgia Gulf Corp., 961 F.2d

1190, 1193 (5th Cir. 1992).

     A   plaintiff    who   offers    sufficient   direct   evidence    of

intentional   discrimination     should     prevail   in    defeating    a

defendant’s motion for summary judgment.       Nichols, 81 F.3d at 40.

However, direct evidence of discrimination is rare.          The Supreme

Court has devised a procedure allocating the burden of production

and establishing an orderly presentation of proof in Title VII

                                     -4-
discrimination cases.      See generally Texas Dep’t of Community

Affairs v. Burdine, 450 U.S. 248, 252-56, 101 S. Ct. 1089, 1093-95,

67 L. Ed. 2d 207 (1981); McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802-05, 93 S. Ct. 1817, 1824-26, 36 L. Ed. 2d 668 (1973).               We

have consistently applied the McDonnell Douglas-Burdine framework

in the ADEA context.       See Nichols, 81 F.3d at 40; Rhodes v.

Guiberson Oil Tools, 75 F.3d 989, 992 (5th Cir. 1996)(en banc);

Bodenheimer v. PPG Indus., Inc., 5 F.3d 955, 957 (5th Cir. 1993).

     The plaintiff must first establish a prima facie case of age

discrimination.    Brown v. CSC Logic, Inc., 82 F.3d 651, 654 (5th

Cir. 1996).   If he succeeds in establishing a prima facie case, a

presumption of discrimination arises, and the employer must rebut

this presumption by articulating a legitimate, nondiscriminatory

reason for the adverse employment action.             Id.    If the employer

provides a legitimate, nondiscriminatory reason, the presumption of

discrimination disappears.      Rhodes, 75 F.3d at 992.           The burden

then shifts back to the plaintiff, who must present probative

evidence that the employer’s proffered reason is a pretext for an

illegally discriminatory motive.         Brown, 82 F.3d at 654.         “The

plaintiff can demonstrate that the reason was pretextual in two

ways,   ‘either   (1)   directly   by    persuading    the    court   that   a

discriminatory reason more likely motivated the employer, or (2)

indirectly by showing that the employer’s proffered explanation is

unworthy of credence.’”     Hall v. Gillman, 81 F.3d 35, 37 (5th Cir.

                                   -5-
1996) (quoting Thornbrough v. Columbus and Greenville R. Co., 760

F.2d 633, 639 (5th Cir. 1985)).

       Munday presents no direct evidence of discrimination.                        In

fact, Munday admits in his deposition testimony that no one at HBZ

said   anything     to   him     that   led    him    to    believe    that   he   was

discriminated against because of his age.                        Absent any direct

evidence, Munday must rely on the traditional burden-shifting

analysis to defeat HBZ’s motion for summary judgment.

       To establish a prima facie case of age discrimination, Munday

must demonstrate that he was discharged, that he was qualified for

the position, that he was within the protected class at the time of

the discharge))that is, that he was age forty or over))and must

present   evidence       sufficient     to    create       an   inference   that   the

employment     decision     was    based       on    an    illegal    discriminatory

criterion.   O’Connor v. Consolidated Coin Caterers Corp., ___ U.S.

___,116 S. Ct. 1307, 134 L. Ed. 2d 433 (1996).                     Munday need only

make a very minimal showing to establish a prima facie case.

Nichols, 81 F.3d at 41.           A plaintiff may create an inference of

illegally discriminatory motive by showing that he was replaced by

someone significantly younger.             O’Connor, ___ U.S. at ___, 116 S.

Ct. at 1310.

       HBZ does not dispute that Munday was discharged, that Munday

was over age forty and thus a member of the protected class under

the LADEA,     or   that    he    was   replaced      by    someone   significantly


                                         -6-
younger.    HBZ does contend, however, that Munday was not qualified

for his position.     Munday counters that he was qualified for the

job, and there is some evidence to that effect in his deposition.

We agree with the district court that, given the slight burden

necessary, Munday has established a prima facie case.

     Therefore,     the   burden   shifts   to   HBZ   to   articulate   a

legitimate, nondiscriminatory reason for the discharge. Munday’s

supervisor states in his affidavit that Munday was discharged

because of his unsatisfactory job performance.         Specifically, the

supervisor lists three areas of concern that contributed to the

decision to terminate Munday:

     (1) Poor job performance, including Munday’s failure to
     devote an adequate amount of time to activities in the
     field; failure to maintain proper safety documentation
     and to document training of personnel assigned to the
     site; and lack of initiative, ambition and enthusiasm in
     the performance of his duties.

     2)   Poor leadership skills, including Munday’s lack of
     skill in making presentations, an insecure and monotone
     orientation and training style; failure to guide, train,
     or mentor safety personnel working with him in the safety
     department; and failure to support the safety principles,
     policies and procedures that he was responsible for
     ensuring.

     3)   Lack of character required for the position,
     resulting in Munday being viewed by supervisors as weak,
     and viewed by employees as ineffective.

In support of its contentions, HBZ submitted affidavits from

Munday’s supervisor, copies of Munday’s June 1995 performance

evaluation, and copies of the investigative report prepared by

Melancon.    We agree with the district court that HBZ has met its


                                   -7-
burden of articulating legitimate, nondiscriminatory reasons for

Munday’s discharge.    Therefore, the presumption of discrimination

raised by Munday’s prima facie case disappears, and Munday must

offer probative evidence to establish a genuine issue of fact as to

whether HBZ’s articulated reasons are mere pretexts for illegal

discrimination.    Nichols, 81 F.3d at 41.

     Munday submitted no evidence in opposition to HBZ’s summary

judgment motion.    In his response filed with the district court,

Munday simply stated that there is a genuine issue of material fact

with respect to pretext without specifying what facts in the record

supported that assertion.    Munday argues that there is a genuine

issue of material fact as to discriminatory animus whenever the

plaintiff has established a prima facie case and the defendant has

offered nondiscriminatory reasons for the discharge.        Munday,

however, is mistaken; if such were the case, the last step of the

burden-shifting analysis of McDonnell Douglas and Burdine would be

largely superfluous.   Because Munday failed to point to any facts

tending to show that HBZ’s reasons are pretextual, Munday did not

meet his burden to designate “specific facts showing that there is

a genuine issue for trial.”      Fed. R. Civ. P. 56(e); see also

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.) (“‘Rule 56 does not

impose upon the district court a duty to sift through the record in

search of evidence to support a party’s opposition to summary

judgment.’. . . Nor is it our duty to do so on appeal.”) (citation


                                 -8-
omitted), cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed. 2d

127 (1994).1

     Munday attempts to raise for the first time on appeal that the

district    court   should    have   ignored   the   investigative      report

prepared by Melancon, the individual who eventually replaced him,

because    Melancon   had    an   inherent   conflict   of   interest    as   a

contender for his position.          We decline to consider an argument

raised for the first time on appeal.         “Although on summary judgment

the record is reviewed de novo, this court . . . will not consider

evidence or arguments that were not presented to the district court

for its consideration in ruling on the motion.”          Skotak v. Tenneco

Resins, Inc., 953 F.2d 909, 915 (5th Cir.), cert. denied, 506 U.S.

832, 113 S. Ct. 98, 121 L. Ed. 2d 59 (1992).

     For the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment in favor of HBZ.




     1
          Munday testified in his deposition, which was attached to
HBZ’s motion for summary judgment, that HBZ had a policy of
encouraging poor record keeping and that he had destroyed records
to avoid recording dangerous incidents at the job sites pursuant to
this policy.    Munday did not point to this testimony in his
opposition to the summary judgment motion before the district
court. In addition, even if his testimony raises a material issue
of fact with respect to whether poor record keeping was a reason
for his discharge, there is no evidence in the record tending to
rebut any of the other nondiscriminatory reasons offered by HBZ.
An ADEA plaintiff “must offer evidence to rebut each of the
employer’s articulated legitimate, nondiscriminatory reasons.”
Texas Instruments, Inc., 100 F.3d at 1180 (emphasis added). At any
rate, Munday’s claim that HBZ condoned poor record-keeping does not
tend to show pretext for unlawful discrimination.

                                     -9-